Citation Nr: 0117066	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  94-39 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to October 
1945 and from June 1952 to March 1953.  The veteran died in 
February 1992.  The appellant is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1993, the RO 
denied the claim of entitlement to special monthly pension by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound.  The issue 
on appeal was originally before the Board in February 1997 at 
which time it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The appellant is not unable to feed or clothe herself, is 
not bedridden, or is not incapable of attending to the needs 
of nature without assistance due to disability.  

3.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in her inability 
to care for most of her daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect herself from the hazards and dangers of 
her daily environment.

4.  The appellant's disabilities do not result in her 
confinement to her home and the immediate premises. 


CONCLUSION OF LAW

The criteria for a special monthly allowance by reason of the 
appellant being in need of the regular aid and attendance of 
another person and/or by reason of the appellant being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1541 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.351, 3.352 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private treatment records dated in February and March 1993 
include diagnoses of high blood pressure, insulin dependent 
diabetes mellitus, degenerative joint disease, complete left 
bundle branch block, lumbar discogenic disease, exogenous 
obesity and hypothyroidism.  

A VA aid and attendance examination was conducted in July 
1993.  The appellant had a history of insulin dependent 
diabetes mellitus, discogenic disease and degenerative joint 
disease.  Carpal tunnel syndrome was also reported as well as 
a history of sinusitis and hypothyroidism and refractive 
error well corrected with glasses.  At the time of the 
examination, the appellant was complaining of pain in both 
knees, especially on the right as well as edema of both legs, 
lumbar pain radiating to the legs, insomnia, and loss of 
memory.  The examiner noted the appellant was able to perform 
her routine of self-care and daily activities.  During a 
typical day, the appellant would clean her home and cook her 
special diet meals.  She took care of plants and flowers.  
Sometimes she would visit her parents or church, accompanied 
by a family member.  The examiner noted that the appellant 
was able to ambulate by herself without assistance.  The 
appellant was also capable of managing her own funds.  The 
diagnoses from the examination were insulin dependent 
diabetes mellitus, complete left bundle branch block, 
cardiomegaly, hypothyroidism, lumbar discogenic disease, 
degenerative joint disease and exogenous obesity.  

A VA mental disorders examination was also conducted in July 
1993.  There was no history of any psychiatric intervention 
in the past or present.  The appellant complained mostly of 
physical ailments such as arthralgia and difficulty moving on 
occasions.  She lived alone.  She went to church.  She 
admitted that she maintained her weight and did not have any 
problems with sleeping.  It was noted that she had insulin 
dependent diabetes mellitus.  The pertinent diagnosis from 
the examination was mild dysthymia.  The examiner opined that 
the appellant was competent to handle her own funds and that 
there were no psychiatric indications for close supervision.  

A RO hearing was conducted in February 1994.  The appellant's 
representative testified that the appellant had to be 
accompanied all the time because of her physical condition.  
Her main problems were reported as vertigo, no grip strength 
in the hands, continuous problems with the back, shortness of 
breath and cardiovascular problems.  The appellant testified 
she had problems with items falling out of her hands.  She 
indicated that at times she felt dizzy and would forget 
things.  She had problems with falls.  Her feet were always 
swollen.  The appellant testified that her daughter had to do 
everything for her as she could not do anything for herself.  
She indicated that she had fallen in the bathtub many times.  
She could no longer go to church by herself because of her 
angina pectoris, fatigue and falling down.  The appellant 
testified that she lived by herself.  Her son lived upstairs.  
She reported she had difficulty feeding herself because 
objects fell out of her hands.  She needed help bathing due 
to the possibility of falls.  Her daughter prepared her meals 
for her.  When asked what she did all day she replied that 
she did nothing.  The appellant's daughter testified she had 
to do everything for her mother including cooking, helping 
her bathe and getting her dressed.  The daughter indicated 
that her mother had fallen in the bathtub due to imbalance 
and poor circulation.  She prepared her mother's meals and 
cleaned her house.  The daughter indicated that her mother 
was unable to leave the house due to the imbalance in her 
legs and the fact that the mother would be unable to find her 
way back home.  

A private medical statement dated in 1996 include diagnoses 
of hypertension, a thyroid condition, congestive heart 
failure and diabetes mellitus.  It was indicated that the 
appellant needed a housekeeper.  

A private medical statement dated in April 1998 included 
diagnoses of congestive heart failure, insulin dependent 
diabetes, angina pectoris, hypothyroidism and depression.  

A VA aid and attendance or housebound examination was 
conducted in November 2000.  At the time of the examination, 
the appellant was living alone in her house except for 
evenings when she was accompanied by her daughter.  With 
regard to her vision, the examiner noted that the appellant 
had refraction error corrected with glasses but satisfactory.  
The isocoric pupils were equally reactive to light and 
accommodation.  Senile bilateral cataracts were present.  The 
examiner opined that the appellant was capable of managing 
her benefit payments.  The examiner found the appellant to be 
independent in her self-care with the exception of 
limitations when bending or squatting.  The examiner noted 
that the appellant had heart disease including 
atherosclerotic disease with valvular problems since one 
month prior to the examination, congestive heart failure and 
angina pectoris which had been present for five years, 
insulin dependent diabetes mellitus which had been present 
for ten years, hypothyroidism of six years duration, 
depression for eight years, arthritis for two years, dyspnea 
and shortness of breath for two years and high blood pressure 
for ten years.  

At the time of the examination, the appellant was complaining 
of weakness in the hands and arms, pain in the knees, cramps 
in the legs, loss of balance, insomnia, anorexia and 
depression.  During a typical day, the appellant reported 
that she prepared her breakfast, read the bible, listened to 
the radio, watched news on the television, performed light 
duties at home, watered the plants and cooked meals.  

The examiner noted that the appellant had degenerative joint 
disease of the upper extremities but had satisfactory 
movement and coordination with arthralgia in all upper 
extremity joints.  The appellant had had degenerative joint 
disease of the lower extremities joints with satisfactory 
musculoskeletal function.  Mild weakness was present in the 
lower extremities as well as mild limitation of motion when 
bending and squatting but coordination was satisfactory.  No 
muscular atrophy was noted.  The examiner also noted a loss 
of balance and propulsion which was slow and limited by age 
and arthralgia but satisfactory.  Degenerative joint disease 
was noted in the vertebral spine.  The examiner opined that 
the appellant was able to walk alone without assistance or 
aid but a cane was recommended.  The examiner opined that the 
appellant was able to leave her house at any time but company 
was recommended.  

The diagnoses from the examination were insulin dependent 
diabetes mellitus, high blood pressure, controlled congestive 
heart failure, atherosclerotic heart disease with coronary 
artery disease, hypothyroidism, degenerative joint disease 
and arthritis, chronic low back pain and senile cataracts.  

The examiner opined that the appellant was independent in 
dressing and keeping herself clean and presentable and she 
was able to feed herself.  It was noted that the appellant 
was active in her house but limited by age and arthralgia.  
The examiner reported that the appellant was able to protect 
herself from danger or dangerous incidents of her daily 
environment.  Finally, the examiner opined that the appellant 
was not essentially housebound but company in the house was 
recommended.  

Criteria and Analysis

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of her claim under 
the VCAA.  By virtue of the information contained in the 
statement of the case, the supplemental statement of the case 
and correspondence issued during the pendency of the appeal, 
the appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate  the 
claim.  Further, the Board notes that the appellant was 
provided a medical examination by VA specifically to address 
the issue of her need for aid and attendant and/or for 
housebound status.  Therefore,  the Board finds that the 
requirements of the VCAA have been satisfied.

Under the relevant regulations, where a surviving spouse who 
is entitled to death pension is in need of the regular aid 
and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1541(d) (West 1991 & Supp. 
2000).  For pension purposes, a person shall be considered to 
be in need of regular aid and assistance if such person is  
(1) a patient in a nursing home on account of mental or 
physical incapacity, or (2) helpless or blind, or so near 
helpless or blind as to need the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the  
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2000).

In addition, a surviving spouse may be entitled to housebound 
status if she is permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout the surviving spouse's lifetime.  38 C.F.R. § 
3.351 (2000). 

The Board notes the appellant and her daughter's subjective 
reports of the appellant's inability to attend to her needs.  
The Board finds, however, that these subjective complaints 
are outweighed by the objective evidence included in the 
report of the November 2000 VA examination which was 
promulgated by a health care professional and based on his 
physical examination of the appellant.  

The appellant underwent a VA examination for housebound 
status and/or permanent need for aid and attendance in 
November 2000.  The report of the examination revealed that 
her main complaints were weakness in the hands and arms, pain 
in the knees, cramps in the legs, loss of balance, insomnia, 
anorexia and depression.  Degenerative joint disease and 
arthritis were noted in the upper extremities but 
coordination and movement were opined to be satisfactory.  
Degenerative joint disease of the lower extremities joints 
and weakness of the lower extremities were noted but muscle 
function was satisfactory with limitation of motion opined to 
be mild.  There was loss of balance and propulsion was slow 
but also found to be satisfactory.  A cane was suggested for 
ambulation.  Her visual acuity was not less than 5/200, she 
was able to feed herself unassisted, there was no finding 
that she could not attend to the wants of nature, and was 
noted to be competent.  There was no indication that the 
appellant was hospitalized, in a nursing home, helpless, or 
blind at the time of this evaluation.  The Board notes it was 
suggested that the appellant have a companion while in the 
house but there is no evidence that a companion was required.  
This is especially true in light of all the above activities 
the appellant was able to perform for herself.  The Board 
finds the "recommendation" of a companion does not rise to 
a level equating to a requirement for the regular aid and 
attendance of another person.  

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to a 
special monthly allowance based on the need for regular aid 
and attendance of another person.  The medical evidence, 
which outweighs the appellant's subjective complaints, does 
not indicate that she meets the criteria outlined in 38 
C.F.R. § 3.351.  Specifically, there is no indication that 
she is mentally or physically incapacitated to the extent 
that she needs regular aid and attendance.  There is no 
evidence that she is unable to feed herself, bathe herself, 
or attend to the needs of nature herself.  While she has slow 
propulsion, she appears to be able to ambulate without 
assistance but a cane was recommended.  A cane is not the 
type of orthopedic device which would require frequent 
adjustment.  Further, the evidence does not show that she is 
unable to take care of daily self-care activities due to 
disability, or is otherwise in need of regular aid and 
attendance as envisioned by the regulation.  She is neither 
shown to be helpless or blind, or so nearly helpless or blind 
as to require the regular attendance of another person.  
Accordingly, the Board concludes that the appellant is not 
entitled to special monthly allowance based on the need for 
regular aid and attendance.

Entitlement to the housebound benefit requires that the 
surviving spouse be "permanently housebound," defined as 
substantially confined to her home or immediate premises.  In 
this case, there is no evidence that the appellant is limited 
in her ability to leave her dwelling or immediate premises 
due to her disabilities.  The examiner who conducted the 
November 2000 VA examination specifically opined that the 
appellant was not essentially housebound.  A companion was 
recommended.  The Board finds the "recommendation" of a 
companion needed when the appellant leaves the house does not 
rise to a level equating to being housebound.  For these 
reasons, entitlement to housebound status is not in order. 




ORDER

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound, is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

